04/13/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0422


                                       PR 06-0422



 IN THE MATTER OF THE PETITION OF
                                                                        ORDER
 ZACHARY M. NIELSEN



      Zachary M.Nielsen has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
applying for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Nielsen passed the MPRE in August 2017 when seeking admission
to the practice of law in the State of Colorado, just beyond the three-year requirement.
According to the petition, Nielsen has practiced for three years and "has never had any sort
of ethics complaint in his time as an attorney." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Zachary M. Nielsen to waive the
three-year test requirement for the MPRE for purposes of a current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this LS Ey of April, 2021.




                                                           Chief Justice


         FILLD
         APR 1 3 2021
      Bowe n Greenwood
    Clerk of Supreme Coun
       State.. of Montana
A4 2.11,,